TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00357-CV



                                     In re Sterling Allen


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                          MEMORANDUM OPINION


              In Cause No. 03-11-00097-CR, Sterling Allen has appealed from a district court

order denying his pretrial application for writ of habeas corpus. In the present cause, Allen

seeks a writ of mandamus to compel the district clerk to file in Cause No. 03-11-00097 Allen’s

habeas application and the district court’s order denying relief. Our review of the record in

Cause No. 03-11-00097-CR reveals that both documents have already been filed. Consequently, we

dismiss Allen’s mandamus petition as moot.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: June 8, 2011